DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 1, 6-7, 14, and 17 currently amended. 

Specification
Examiner acknowledges the amendment to the title filed on July 27, 2022. The objection to specification in previous Office Action filed on April 28, 2022 is hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11-12, 14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US PG-Pub No.: 2015/0228700 A1, hereinafter, “Cho”), prior art of record.
Regarding claim 1, Cho discloses a display panel (see Cho, FIG. 10) comprising:
a substrate (1) comprising a first display area (there are a plurality of light-emitting element (Abstract), the outer surrounding pixels is a first display area) and a second display area (middle pixels) surrounded by the first display area;
an insulating layer (218, ¶ [0069]) including an organic insulating material (¶ [0069]):
a plurality of first light-emitting elements (FIG. 10 shows one) in the first display area (outer surrounding pixels);
a plurality of second light-emitting elements (FIG. 10 shows one) in the second display area (middle pixels), the second light-emitting elements comprising light-emitting elements separated from one another to define transmission areas (32, FIGs. 10 and 1); and
a photorefractive portion (219, FIG. 10) in each of the transmission areas (32, FIG. 10),
wherein the photorefractive portion (219) comprises:
a first surface (bottom surface) facing the substrate (1), and 
a second surface (top surface) opposite the first surface (bottom surface), and
wherein a distance between the substrate (1) and a central portion of the second surface (top surface) is greater than a distance between the substrate (1) and an edge of the second surface (top surface, FIG. 10).

Regarding claim 5, Cho discloses the display panel of claim 1, wherein the photorefractive portion (219) in each of the transmission areas (32) comprises a plurality of portions (FIG. 10).

Regarding claim 6, Cho discloses the display panel of claim 1, wherein the second surface (top surface) comprises a curved surface.

Regarding claim 7, Cho discloses the display panel of claim 6, wherein, in the second surface (top surface) of the photorefractive portion (219), the central portion includes a flat surface and the edge includes the curved surface (FIG. 10).

Regarding claim 11, Cho discloses the display panel of claim 1, wherein each of the first light-emitting elements and the second light-emitting elements (FIG. 10) comprises: a pixel electrode (221, ¶ [0048]); a pixel defining layer (219 at both sides, FIG. 10; 219 between 31 and 32 in FIG. 10 is the photorefractive portion) comprising an opening overlapping the pixel electrode (221); an emission layer (223, ¶ [0053]) on the pixel electrode (221); and an opposite electrode (222, ¶ [0082]) on the emission layer (223), wherein the photorefractive portion (219 between 31 and 32) includes a same material as the pixel defining layer (219 at both sides, FIG. 10).
Regarding claim 12, Cho discloses the display panel of claim 1, further comprising an encapsulation substrate (23, FIG. 10) covering the first light-emitting elements and the second light-emitting elements, wherein an air layer (300, FIG. 10) is between the photorefractive portion (219) and the encapsulation substrate (23, FIG. 10).

Regarding claim 14, Cho discloses an electronic device (see Cho, FIG. 10) comprising:
a display panel (FIG. 10 shows one pixel, but there are a plurality of pixels, Abstract) comprising a first display area (outer surrounding area) and a second display area (middle area) surrounded by the first display area; and
an electronic component (TR1, FIG. 10) corresponding to the second display area of the display panel,
wherein the display panel comprises:
a substrate (1, FIG. 10);
an insulating layer (218, ¶ [0069]) including an organic insulating material (¶ [0069]):
a plurality of first light-emitting elements (pixels in the outer surrounding area) in the first display area;
a plurality of second light-emitting elements (pixels in the middle area) in the second display area, the second light-emitting elements comprising light-emitting elements separated from one another to define transmission areas (32, FIGs. 10 and 1); and
a photorefractive portion (219, FIG. 10) in each of the transmission areas (32, FIG. 10),
wherein the photorefractive portion (219) comprises:
a first surface (bottom surface) facing the substrate (1); and
a second surface (top surface) opposite the first surface (bottom surface), and
wherein a distance between the substrate (1) and a central portion of the second subface (top surface) is greater than a distance between the substrate (1) and an edge of the second surface (top surface, FIG. 10).

Regarding claim 16, Cho discloses the electronic device of claim 14, wherein each of the first light-emitting elements and the second light-emitting elements (FIG. 10) comprises a pixel defining layer (219 at both sides, FIG. 10) for defining an emission area (31, FIG. 10), and wherein the photorefractive portion (219 between 31 and 32) includes a same material as the insulating layer or the pixel defining layer (219 at both sides, FIG. 10).

Regarding claim 17, Cho discloses the electronic device of claim 14, wherein the second surface (top surface) of the photorefractive portion (219) comprises a convex surface (FIG. 10).

Regarding claim 20, Cho discloses the electronic device of claim 14, wherein the electronic component comprises an imaging device or a sensor (¶ [0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2015/0228700 A1, hereinafter, “Cho”), prior art of record, as applied to claims 1 and 14 above.
Regarding claim 2, Cho discloses the display panel of claim 1, further comprising a capacitor electrode (220a, ¶ [0067]) corresponding to the second light-emitting elements (FIG. 10 shows both the first and the second light-emitting elements) and wirings (217b+216b, ¶ [0065]) electrically connected to the second light-emitting elements respectively (FIG. 10).
Cho is silent regarding that the capacitor electrode (220a) is a light-blocking layer.
However, Cho discloses that an electrode (221) is made of a light-blocking layer (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s capacitor electrode (220a) with a light-blocking metal, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 3, Cho discloses the display panel of claim 2, wherein the light-blocking layer (220a) is on the substrate (1) and under the second light-emitting elements and the wirings (217b, FIG. 10).

Regarding claim 4, Cho discloses the display panel of claim 2, wherein the light-blocking layer (220a) comprises metal (see statement above regarding claim 2) or a black pigment or dyes.

Regarding claim 13, Cho discloses the display panel of claim 1, further comprising an encapsulation layer (23, FIG. 10) covering the first light-emitting elements and the second light-emitting elements.
Cho is silent in the same embodiment that the encapsulation layer (23) comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer.
However, Cho discloses in another embodiment (Cho, FIG. 5) that an encapsulation layer (26) comprises at least one inorganic encapsulation layer (silicon oxide, ¶ [0041]) and at least one organic encapsulation layer (epoxy, ¶ [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the encapsulation layer (23) comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer, in order to prevent contamination (¶ [0041]).

Regarding claim 15, Cho discloses the electronic device of claim 14, further comprising a capacity electrode (220a, ¶ [0067]) between the substrate (1) and wirings (217b+216b, FIG. 10), the capacity electrode (220a) corresponding to the second light-emitting elements and the wirings (217b+216b) that are electrically connected to the second light-emitting elements respectively (FIG. 10).
Cho is silent regarding that the capacitor electrode (220a) is a light-blocking layer.
However, Cho discloses that an electrode (221) is made of a light-blocking layer (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s capacitor electrode (220a) with a light-blocking metal, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2015/0228700 A1, hereinafter, “Cho”), prior art of record, as applied to claim 1 above, and further in view of UM et al. (US PG-Pub No.: 2018/0090702 A1, hereinafter, “UM”).
Regarding claim 8, Cho discloses the display panel of claim 1.
Cho is silent regarding that the photorefractive portion (219) has a refractive index in a range of 1.4 to 1.7. 
However, UM discloses that a pixel-defining layer comprises polyimide (¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s pixel defining layer 219 with polyimide, as taught by UM, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. Polyimide has a refractive index of 1.6-1.9 (Chen, ¶ [0018]; Chen et al., US PG-Pub No.: 2011/0024720 A1, hereinafter, “Chen”; Chen is not relied upon for rejections, but to disclose property of polyimide). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s photorefractive portion 219 with a refractive index in a range of 1.4 to 1.7 since where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 9, Cho discloses the display panel of claim 1.
Cho is silent regarding that the photorefractive portion (219) includes an organic insulating material.
However, UM discloses that a pixel-defining layer comprises HMDSO (¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s pixel defining layer 219 with HMDSO, as taught by UM, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, the photorefractive portion (219) includes an organic insulating material.

Regarding claim 10, Cho in view of UM discloses the display panel of claim 9.
Cho is silent regarding that the photorefractive portion (219) includes a material same as a material of the insulating layer (218, FIG. 10).
UM, however, discloses that an insulating layer (140, ¶ [0094]) comprises HMDSO (¶ [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s insulating layer 218 with HMDSO, as taught by UM, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, the photorefractive portion (219) includes a material same as a material of the insulating layer (218, FIG. 10).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2015/0228700 A1, hereinafter, “Cho”), prior art of record, as applied to claim 14 above, and further in view of UM et al. (US PG-Pub No.: 2018/0090702 A1, hereinafter, “UM”) and Kim et al. (US PG-Pub No.: 2014/0183472 A1, hereinafter, “Kim”), prior art of record.
Regarding claim 18, Cho discloses the electronic device of claim 14, further comprising an encapsulation substrate (23, FIG. 10) covering the first light-emitting elements and the second light-emitting elements, wherein an air layer (300, FIG. 10) is between the photorefractive portion (219) and the encapsulation substrate (23), and a refractive index of the photorefractive portion (219) is greater than a refractive index of the air layer (larger than 1).
Cho is silent regarding that the refractive index of the photorefractive portion (219) is greater than a refractive index of the substrate (1).
However, UM discloses that a pixel-defining layer comprises polyimide (¶ [0096]), and Kim discloses an electronic device (see Kim, FIG. 1A), comprising a glass substrate (110A, ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s pixel defining layer 219 with polyimide, as taught by UM; and form Cho’s substrate with glass, as taught by Kim, since the selection of a known material (polyimide or glass) based on its suitability for its intended use (to form a pixel-defining layer or a display substrate) supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, the refractive index of the photorefractive portion (polyimide with 1.6-1.9; Chen, ¶ [0018]) is greater than a refractive index of the substrate (glass with 1.5).

Regarding claim 19, Cho discloses the electronic device of claim 14, further comprising an encapsulation layer (23, FIG. 10) covering the first light-emitting elements and the second light-emitting elements.
Cho is silent regarding the encapsulation layer comprising at least one inorganic encapsulation layer and at least one organic encapsulation layer, wherein a refractive index of the photorefractive portion is greater than a refractive index of the substrate and a refractive index of the encapsulation layer.
However, Cho discloses in another embodiment (Cho, FIG. 5) that an encapsulation layer (26) comprises at least one inorganic encapsulation layer (silicon oxide, ¶ [0041]) and at least one organic encapsulation layer (epoxy, ¶ [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the encapsulation layer (23) comprising at least one silicon oxide inorganic encapsulation layer and at least one organic encapsulation layer, in order to prevent contamination (¶ [0041]). 
Cho is silent regarding that the refractive index of the photorefractive portion (219) is greater than a refractive index of the substrate (1) and a refractive index of the encapsulation layer (silicon oxide).
However, UM discloses that a pixel-defining layer comprises polyimide (¶ [0096]), and Kim discloses an electronic device (see Kim, FIG. 1A), comprising a glass substrate (110A, ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s pixel defining layer 219 with polyimide, as taught by UM; and form Cho’s substrate with glass, as taught by Kim, since the selection of a known material (polyimide or glass) based on its suitability for its intended use (to form a pixel-defining layer or a display substrate) supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, the refractive index of the photorefractive portion (polyimide with 1.6-1.9; Chen, ¶ [0018]) is greater than a refractive index of the substrate (glass with 1.5) and a refractive index of the encapsulation layer (silicon oxide with 1.5).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection relies on different of mapping of prior art of record, and does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record, not relied upon for rejection, but is used to disclose property of polyimide:
US PG-Pub No.: 2011/0024720 A1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892